 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

 __________
 Northern      District
          District      of __________
                   of California

 Case number (If known): _________________________ Chapter 15                                                                                 Check if this is an
                                                                                                                                                  amended filing



Official Form 401
Chapter 15 Petition for Recognition of a Foreign Proceeding                                                                                                12/15

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write debtor’s name and case number (if known).



1.   Debtor’s name
                                           Addoox Media LTD
                                           _____________________________________________________________________________________________




2.   Debtor’s unique identifier            For non-individual debtors:

                                                       Federal Employer Identification Number (EIN)      ___ ___ – ___ ___ ___ ___ ___ ___ ___

                                                  ✔
                                                             514138056
                                                        Other ___________________________.                     Israel Tax ID Number
                                                                                           Describe identifier _____________________________.


                                           For individual debtors:

                                                       Social Security number:    xxx – xx– ____ ____ ____ ____

                                                       Individual Taxpayer Identification number (ITIN): 9 xx – xx – ____ ____ ____ ____

                                                       Other ___________________________. Describe identifier ______________________________.



3.   Name of foreign
     representative(s)                     Uri Braun
                                           ____________________________________________________________________________________________


4.   Foreign proceeding in which
     appointment of the foreign            Company liquidation on Israel Court, No. 34269-03-21
                                           ____________________________________________________________________________________________
     representative(s) occurred

5.   Nature of the foreign
                                           Check one:
     proceeding
                                           ✔
                                                 Foreign main proceeding
                                                 Foreign nonmain proceeding
                                                 Foreign main proceeding, or in the alternative foreign nonmain proceeding


6.   Evidence of the foreign                     A certified copy, translated into English, of the decision commencing the foreign proceeding and
     proceeding                                   appointing the foreign representative is attached.
                                           ✔
                                                 A certificate, translated into English, from the foreign court, affirming the existence of the foreign
                                                  proceeding and of the appointment of the foreign representative, is attached.

                                                 Other evidence of the existence of the foreign proceeding and of the appointment of the foreign
                                                  representative is described below, and relevant documentation, translated into English, is attached.
                                                  _______________________________________________________________________________________

                                                  _______________________________________________________________________________________


7.   Is this the only foreign                    No. (Attach a statement identifying each country in which a foreign proceeding by, regarding, or against the
     proceeding with respect to                   debtor is pending.)
     the debtor known to the
     foreign representative(s)?
                                           
                                           ✔      Yes




           Case:
Official Form 401   21-30454         Doc# 1Chapter
                                               Filed:   06/18/21
                                                   15 Petition           Entered:
                                                               for Recognition          06/18/21
                                                                               of a Foreign Proceeding12:56:38                     Page 1 of 161
                                                                                                                                           page
Debtor          Addoox   Media LTD
                _______________________________________________________                           Case number (if known)_____________________________________
                Name



8.    Others entitled to notice          Attach a list containing the names and addresses of:
                                         (i)    all persons or bodies authorized to administer foreign proceedings of the debtor,
                                         (ii)   all parties to litigation pending in the United States in which the debtor is a party at the time of filing of this
                                                petition, and
                                         (iii) all entities against whom provisional relief is being sought under § 1519 of the Bankruptcy Code.


9.    Addresses                          Country where the debtor has the center of its                  Debtor’s registered office:
                                         main interests:


                                        Israel
                                         ______________________________________________                  Yonah   hanavi 21
                                                                                                         ______________________________________________
                                                                                                         Number        Street

                                                                                                         _______________________________________________
                                                                                                         P.O. Box

                                                                                                         Tel Aviv
                                                                                                         _______________________________________________
                                                                                                         City            State/Province/Region    ZIP/Postal Code


                                                                                                         Israel
                                                                                                         _______________________________________________
                                                                                                         Country




                                         Individual debtor’s habitual residence:                         Address of foreign representative(s):



                                         _______________________________________________                 11 Menahem Begin St.
                                                                                                         _______________________________________________
                                         Number     Street                                               Number     Street

                                         _______________________________________________                 _______________________________________________
                                         P.O. Box                                                        P.O. Box

                                         _______________________________________________                 Ramat Gan
                                                                                                         _______________________________________________
                                         City         State/Province/Region ZIP/Postal Code              City         State/Province/Region ZIP/Postal Code


                                         _______________________________________________                 Israel
                                                                                                         _______________________________________________
                                         Country                                                         Country




10.   Debtor’s website (URL)             www.addoox.com
                                         ____________________________________________________________________________________________________




11.   Type of debtor                     Check one:
                                         ✔
                                               Non-individual (check one):
                                                 ✔
                                                     Corporation. Attach a corporate ownership statement containing the information
                                                      described in Fed. R. Bankr. P. 7007.1.

                                                     Partnership

                                                     Other. Specify: ________________________________________________

                                               Individual




              Case:
     Official Form 401   21-30454     Doc# Chapter
                                           1 Filed:      06/18/21
                                                   15 Petition             Entered:
                                                               for Recognition           06/18/21
                                                                               of a Foreign Proceeding 12:56:38                    Page 2 of 162
                                                                                                                                           page
 Debtor



 12.
               Addoox Media LTD


       Why Is venue proper in this   Check one:
                                                                                                                           -
                                                                                              Case number ,.,.,,.,.,,I_ _ _ _ _ _ _ _ _ _ __




       district?                     0       Debtor's principal place of business or principal assets in the United States are in this district.
                                     6ZI     Debtor does not have a place of business or assets in the Untted States. but the following
                                             action or proceeding in a federal or state court is pending against the debtor in this district:
                                             RhythmOne, LLC v. Addoox Media LTD - No. 3:20-cv-05779-JD
                                     D       If neither box is checked , venue Is consistent with the interests of justice and the convenience
                                             of the parties. having regard to the relief sought by the foreign representative, because:



13.    Signature of foreign
       representatlve(s)             I request relief in accordance with chapter 15 of title 11, United States Code.

                                     I am the foreign representative of a debtor in a foreign proceeding, the debtor is eligible for the
                                     relief sought in this petition, and I am authorized to file this petition.

                                     I have examined the information in this petition and have a reasonable belief that the
                                     information is true and correct.

                                     I declare under penalty of perjury th at the foregoing is true and correct,


                                     xU1~
                                           ~                                                          Printed name


                                     Executed on                     IJ...\
                                                              "'!> \ 6
                                                            MM I DD/ YYYY




                                     ~                                                                                _k
                                                                                                                       _ l'_ Y?:,_R
                                                                                                                                 _ A_\J_)J_t
                                                                                                      _..\_,......A
                                                                                                      Printed name                                     \   ·
                                                                                                                                      \ \ l\ \.!_ ~ c}CL\\? I
                                     Executed on           :?:>I ~ I ~ \
                                                           MM /OD/ YYYY




14.   Signature of attorney
                                                                                                                      06/18/2021
                                                                                                                      MM   /DD/YYYY

                                       Kayla A. Odom
                                           Printed name
                                       Freitas & Weinberg LLP
                                           Firm name
                                       303 Twin Dolphin Drive, Suite 600
                                         Number           Street

                                       R~e~d~w~o~o~d~S~h~o~re~s'--~~~~~~~~~ CA
                                                                             ~~~-9_
                                                                                  4_06
                                                                                     _5~~~~~~~-
                                         City                                                              State           ZIP Code


                                       (650) 593-6301                                                       kodom@fawlaw.com
                                         Contact phone                                                     Email address



                                           301467                                                            CA
                                       Bar number                                                         State


                                                                                   ~·~-----------·------·-----




 Official Form 401                         Chapter 15 Petition for Recognition of a Foreign Proceeding                                    page 3




  Case: 21-30454               Doc# 1            Filed: 06/18/21                 Entered: 06/18/21 12:56:38                              Page 3 of 16
                          SCHEDULE A TO CHAPTER 15 PETITION
Item 6. Evidence of the foreign proceeding.
   A certificate, translated into English, from the foreign court, affirming the existence of the
   foreign proceeding and of the appointment of the foreign representative, is attached.
Item 8. Others entitled to notice.
   Attach a list containing the names and addresses of:
   (i)     all persons or bodies authorized to administer foreign proceedings of the debtor,

              Lod District Court
              Sderot Hatsiyonut 3, Lod, 7127749 ISRAEL

   (ii)    all parties to litigation pending in the United States in which the debtor is a party at
           the time of filing of this petition, and
              RhythmOne, LLC
              535 Mission Street, Suite 2025
              San Francisco, CA 94105
                      Represented by:
                      Richard Zuromski, Jr.
                      SEIFERT ZUROMSKI LLP
                      One Market Plaza, Thirty-Sixth Floor
                      San Francisco, CA 94105
                      Telephone: (415) 293-7966
                      Facsimile: (415) 293-8001
                      Email: rzuromski@szllp.com
   (iii)   all entities against whom provisional relief is being sought under § 1519 of the
           Bankruptcy Code.

              None.
Item 11. Type of debtor.
   Non-individual corporation. A corporate ownership statement containing the information
   described in Fed. R. Bankr. P. 7007.1 is attached.




Case: 21-30454      Doc# 1      Filed: 06/18/21     Entered: 06/18/21 12:56:38         Page 4 of 16
                                                      Jrt-t:>1l)) i1\!1t.l .]'JUN-11'lNY , llN1l.

                                                 Braun Tsauder Asian. ,Law Office
                            077-3181088 .t>p!l

                                           11 Menahem Begin Sf., Ramaf Gan.. Ismel tel:972-3-7512901
                                                         E-mail: bta..officeJaw@gmaj.l.com


               3.5.2021
                                                                                                                                       'Ttl:>'
                                                                                                                                  1il'l.0 '!1)
                                                                                                                             0'')1,£>1'1 ;n:i
              XX-XXXXXXX :tip.O!l                                                                                                  653 'l'lti
                                                                                                                                        ,D.N
                           tl"l'!l 11'-rtl t7;n-rN ,,..,!ln c~ ~l' 210000 ..,!:lt7tl 1i!1~n : ii-rlti
                                                                                        : )Y.lp17:> )11m )"W::t 0:>'7N nu:i7 ')'1n

    7.Yi ,( 11 11i:in11 11 : )7n7) )11):1\!J n1::in7 ,o''''n nnm:i 1~ inr.:i 7.Y ''mr.:in \!J"Y.ln'::i n1m 26.4.2021 ov::i .1
                                                                            . )Y.lN):> ,r.:i 11 nn ,)1N1::t '11N 1 11 w 7\!J 1'U'Y.l




                                                   .210000 n:iur.:i\!J )1::t\!Jn ,o:>!l'm::i n7n') n1::inn ' ' .Y11' r.:i 11 n7        .2
                .p)::in )1::t\!Jn 7\!J 111.Y\!J '!l11'::t.Yn7 pi )1::t\!Jn::i TlY.l"P m:n n1n' m11N nn17 D'\!J11) o:>m .3

                                                                         . up:i::i 1N '"Y.l:l 1'::t.Yn7 )Tl') D':>r.:iur.:in nN .4

n1::t.Ynn nN y~::i;, n1mn ,3.5.2021 01'Y.l D!l\!JY.ln Tl':l mN1m7 oNnn::i 71.Y!l7 D'\!Jp::inr.:i o:>m ,p m:>                           .5
                                                                                                            : )7n7\!J Tl'NP)::tn
                                                                                ::i 11 n1N 17112,859.98 n1::t.Yn 01:m
                                                                                       DoiT International Ltd - ::it>m
                                                                                                    p):l'D'U - 22 i'):l
                                                                                                              022 <pm
                                                                           IL940220010000501505013 P'N )1::t\!Jn
                                                                                                 CITIILIT - D!l'11t>




)i:i\!.ln:i 111\!.I':> ni,wo )'i~'!l ')' "'m~ iiti'N 'n ,'t!l:>l1'1 uo\!.l~f'I J'l'!l nu,n11' 0Nn11:i ,poti iti11 w~' .6
                                                                                        .1:J11 n11 '\!.I ,.,,\!.l'N N" , 11i:in11




                           ,:1111:1'.J:l




        Case: 21-30454           Doc# 1       Filed: 06/18/21          Entered: 06/18/21 12:56:38                       Page 5 of 16
                                                                    'l' 7UUljl 'l jl"l'!17'1''Tjl t1pi'TN .34269·0.3·21 31",'Tn
                                                                                         'nNi !1'!1N ,,., nnjl - lil'i'!:> ,.,,,.,.,




                                         !1'!1N ,,., nnjl - lil'i'£> ,.,,,.,., 'l' mijljl .1
                                            s2000011s nii:in jl"l'!1 ti''l',£>7'1 pl!1 .2


            1
            2                                                                                                                       :o,n::m
            3                                                                                   )DJ)lN 1\!.JN 1 11 w nvp::ir.m ::> 11 ::i
            4                                                                                       'lD\!.JN m1::in lD -1m~mn
            5                                                                                 JNl::l 1'1"11"1Y rythemone ::> 11 ::i
            6                                                                                     tJY.) 1n nDYl 1 11 w nm:iDn ::> 11 ::i
            7
            8
            9
           10                                                                                                          : j°l 'tJ j1!1):) 1i !) II !1

           11                                                                                                    .nvp::in '.JY inn 'lN
           12
           13                                                                                                                : 'mi:i 'T"1ll
           14   l'Jnn::i umN 1 n11n nN 'nJ::l'P mnnNJ p1 '::> m1)mn uvm N'.:1 .pn'!lJ ")pm::i 0'1)mD umN
           15   nN .)1'1n nN mn1'.:1 vp::i'.::11 mm         Y'mJ          m\JJnn pJ .m11nN'.:1 lN     Y'm   m 1 0,11vD n1::iyn JV
           16   n1::iYn '.Jv 1''.Jnn::i O'N~m 1m)N .'V'Y.)n 01'::1 n11::iyn op ")m::i 'J y1m 'nJ::l'P nY.)~Y nvp::in
           17   n1::inn 1:u 101y1 '1Jn l'Jn V'         .voo JV nuY\J u'.:1 V' .Y'm' 01po )1::>)J 'n'Nl nNl '.J::>::i1 0'11\!.JD
           18   O'Y.)'1tJD D'n1l'V 11::iy ::im N'.JN 111::n n'::in '.Jv ::im U'N ::imn .n')11!l'JP::l \J!l\!.JY.) n'::i::i '.Jnmov
           19   D'1::11Y JV ::im )'N 1 \!.JY.)D JV nuY\J u'.:1 V' .::i 11 n1N::i n'.Jnmon nY'::inn p'.:1 .mm n1::>Y.) un')V
           20   1HYJ1 P1l'!l 1~ nn'.:1 \!)Y.)Y.)   J\!) '(n'.:1   V' nn )Dm n11pl 1DYD::l O'\!.J')lY.) NJ UN p'.:1 .um::inJ




~
           21   J1'.:>' m::> P1l'!l J\!.J l'Jn\!.J UJ\!.J nUY\Jn nN )1))\JJ 'I'.:> O'l'J' ltJY.)   J\!) n::>1N p'.::11 )Jl!l'nJ 0'1::11YJ
           22   ::i 11 n1N::i nY'::inn \J!l\!.JY.ln n'::i n'.JNv'.:1 .m::i11YY.l\!.J oN 1::in m V' ,::i 11 n1N::i l'Jnn nN )")YJ UDY\JJ

l'(J   *   23   ,nn1 ov \J!l\!.!Dn n''.11oNn 1::in nN tl'l::>n'.:1 U'tl') ,clear pier nNlp)\!.J oN 1::in \!.!' .n1::inn 1)) p1


~1
.p--
           24
           25
                IP 1Y.l::> 1 onvnm NJ O'tJ::>) n1::inJ            \!J'1   pn' .n1::inn nN tJ'DnJ nNl J::>:i 0')11::>no 1)mN1
                                                                                   .D'tJ::>l n1::i~m '.Jv l'Jnn::i 'J1N on 1on')'DJ
           26
           27
                                                                               1



            Case: 21-30454            Doc# 1         Filed: 06/18/21               Entered: 06/18/21 12:56:38                        Page 6 of 16
                       2021 ''i.ON 26                               ;ll 1m1.ltl 'l 1.l"l'!l 1'1'11.l ~pi-rN 34269-03-21 ,,,,,.,.n
                                                                                           1
                                                                                             nNi !l'!lN ;n nnt.l - lWi'.o ni;-rn

                  1                                                                                                           : ntip:imi ::1 11 :i
                  2   .n::mn ""'m' lN n::nN 1Gnm ir.:n ' ' on' mm ,O'J:J' 1ur.::i ')!)' n\J,nnm n'Vp::m om'N n1::iym
                  3   'l'VY'V i'P!:ln 'y::i mm' 'Vp::i' m m::inn n'VlY nnnn'V innNn 1::i1n ,'lJ.n m)Y\JJ. 'Vr.::ir.::i nm ON
                  4   cpyu m::>r.:n O'll\JPl'i '"'m 1::inn '"' m'lnN 1mr.::i , n np,1::i' O''V'Vm N' umN .m nN p11::i'
                  5   ,O'U'.J) IL!.l )l'''r.::i 1.4 ,m::im IL!J ,,,,,r.::i 10 n1:m' 'V'l nPlnN 1mr.::i 'V)ln m ,P11'!) n'Vp::i n'V)li1 288
                  6                                                                                                    . nn::il' 'lNn op'n
                  7
                  8                                                                                                             : :mr.>r.>1'1 :>":i
                  9   , 1m~n::i n::>r.::im1 npr.::iur.::i1 n\Jll!:lr.::i m1lmn 'V'm'1 mi)mn 'V'm' ir.::i~ P'!)UJ:J '1 nm'V p!)u )'N
                 10   '"' O'Plr.::l')i11 m)Y\Jn nN mYr.::i'V'V 'lnN 1'P!:ln 'y::i 'll'r.::l'V n::i'Vm 'lN .1y1r.::i 1w::ir.::i n\J::i
                 11   on O'J:J"Pl '::>::> O'u::>m nln''V m nr.::i ,O''.JUN 'lN p,, n1:nnr.::in '"' mlY\Jn oy ::t'l.J' ,ni)mr.::in
                 12   )lY i"))) ,n1N'!:l '"' I"))) nN mm' 'Vp::tNl n'Vp::i? O''.JUNl n1::inn '"' m::nnn nr.::i1y' O"l)Hr.::i
                 13                                                                                     . )lNl::t 'llN 1"1)) nN lN )l:J!)lNp
                 14
                 15                                                                                                               : ~Ni:l 'T'''l'
                 16   ::nm::i mmn N'i11Ym n::>1Nn? n'Vp::in '::ipnm n1'J:J::t '::> ,1.J!)'VJ:Jn n'::i n1r.::iY nN mYY-l'V'V 1nN?
                 17   mN ,m,1:nn '::> nl'Y-l'V 1m , uml)Y\J' nwr.:i nn' ?1::>' ))))l'!:l m'1n '"' 1''n ''.J p1 mN~m:i
                 18                                                                            .m1)mnnr.::i 'J. 1nm n1r.::iYn nN ':ipr.::i
                 19
                 20
                 21
                 22   l~lm   1'1'.J nr.::iu11!)1 nN~r.:im n'Vp:in '::> 'nYDl'V'V 1nN? ,m \J!)'VY-l n'::i? n'V)1i1'V n'Vp:in '!) ?y
                 23   O'P'"', )lYl'!:l m?1n nupn? 26 mpn::i 11r.:iN::> n'Vp:inr.:i pnyn n?:ip 1:i1:i m1r.:ir.:in ll'V'N "l!:lJ.
                 24   1nN,, )Wl'!:l ?1n 1'lNnn ''.J my1 nnm? n::>m'V 1nN' ;(tilli'tl1'1" : i?n'> 2019- \J"Y'Vn ,'?::>'::>
                 25   '!:!' 1'lNnn 'J.l' )lYl'!:l m?1n ''.J''n nn'n!:l ?y nN~:i n1m 'lN ,n'Vp:i? nn:unn ?::> n'Vlm N?'V
                 26                             : )r.::ip?1::> c11 pin11 11 : i?n?> 2018 - n 11 Y'Vn ,''::>'::> OlP''Vl )lYl'!:l m?1n pm
                 27

                 28
                 29
-;:::-




-
           ~

~;n      •nn/J   30                                                                  .1')Nn? )l:JN)'.J mr.:inr.::i ,,N,:l   ,,,N 1   11 )))      •   2
                 31                                                    .IL!J   100,0001u::i n'r.::i~y m:innnn 1'P!:l' )Y-lNm

    7l~   11J    32



-
---
1




""="
    80~\''q
                 33
                 34




                                                                                 2



                 Case: 21-30454           Doc# 1         Filed: 06/18/21               Entered: 06/18/21 12:56:38                             Page 7 of 16
                       34Z69t03!Zl            tl"''tn                                                                                  't1n~ri t>J:>'tl~ri   tl'!1!l
                                                                                                                                                             ~




                                                                                            514138056 J:l.n ~")l!l 1'1'1~ t?j:'11N
                                                                                 11'P )l'Y.:l\? 1N/1 )Y.:lJ))N l\!JN 1"Tl))J ::>"J '")J
                                                                                                             )Y.:l)'Jt Jl!l1JU 11\!JY.:l
  1                                                                                                    J'JN JJl 98 )1JN JN)' 'nl
i10 mi1        03/05/2021 ,N           11
                                            £HUn 1"N           N"::>                      XX-XXXXXXX : \?j7!); XX-XXXXXXX : J\J
               34269-03-21               j7'nJ.        4   i1~j7J.
                         Y'J.llJ1J-;nJ.J 11 n 11 1v '1~
                                                                                  ri.,:in' imo - 1 11 iv ,                     ,,N.,!l ,.,,N
                    ffTY.l.\JI i1~j7J.i1 "j71Y.l'l 11·~71N.-111N:S J)J' 1 11 n1)J 1N/1 )1NlJ '11N 1"n1)J ::> 11 J '")J
                                   .~j71JJD,i1llY.lY.li1 ~_,                  \?j71!l )l'JN 1N/1)Y.:l\JJN1Tl)N 1N/1
                                                                      )J\?N 111N:S I 11NlJ )'1i1 '::ll))J 11\!JY.:ll'.l
                                                                                      p Tll'.ll ,111')J omr.:i :im1l'.l
                                                                    077-3181088: Op!:>; XX-XXXXXXX: )l!lJ\J

 *** n1'7N0 1.\11 onm ***                                                  ''!>'!> b11'''t11 iiv.,,.o ,,,,.,n '!>''1'1        'v  mi~m1
                                                                                            J'JN-Jl"l t1nl'.l - 'l'.l\!Jlil 0'\?::l)il 0)1::>
                                                                                                        J'JN-Jl"l ,2 i1\!.!1J\!Ji1 '1"111'.l




                                                                nu'(i11'1 JnjJ'               1'1~,,,., 1'1~v:i

                                                                        1'1~,jJjJf1 njJ!>~1'1!l


            T1Nt1 (J 11 i11N 1J)1) 3,000$ J\!) 10 ,'.Jm TllJl"IJ QJ\!)J l'.l 11 f"IJ l\!JNJ1 J)N)ilJ \!Jj?Jl"ll'.l 1J::>m \J!)\!Jl'.lil Tl'J

                                                                                             . )))JJ 1omNl'.li1 m:inn J\!J llpl'.ln 11p 1'11'1'.l\!J 111:s?

            ,n1:inn J\!J pnn 1u\!Jnl'.l 01'.J\!Jnn nN v:s:i'.J r.:i 11 n'.J l\!JN'.:11 '.:nN1n'.J 1:i::>m \J!l\!Jl'.ln Tl'J \!Jp:inl'.l , p 1r.:i::>

                                             .l'.l 11 nn '1'   '.:iv '.Jm)'\!J   '11Y" P1l'!l )D\!Jn Jlnm!l'.J 1v nNn ,O'J)Jl!lil pn:i '.Jnul'.ln




            '.J::>:i \Jl!:>Jl , 1n pm'.J 11\!Jpn '.J::>:i ,l'.l 11 nn '1'         '.:iv   m')1\!.!Nl mp,1:i w:s1:i ,'U'Y.:lil 1:s n'.J:ip       ov   1'D        .3
                                                                                                  .p1!:>n   '.:iv m1mvn m£im1Jll')l\?J11\!Jpn

           nn1N :i1Y1'1'.l11Y '.J:ip' l'.l 11 nm ,m pm:i m\!J')!l l!l\?l'.l 1r.:inpn' ,o,:inpn O'l'.l'il 1Ji11'.lJ '::> p1D::>                                 .4
           1.J!l\!Jl'.ln Jl'JJ l'.l nn '1'
                                 11            '.:iv   \!.!)1'\!J n n:i \Jll!l' 111'.lNil '.:1::>1 - p1 pm:i m\!Jn1n m'.J1v!lm n1:inn
                                                                  11


                                                                                                                                                 .n::>m


                                                                                                                                                               .5




      Case: 21-30454                  Doc# 1                 Filed: 06/18/21                       Entered: 06/18/21 12:56:38                            Page 8 of 16
                                                                                    2
                   1:11m 11Y.lN) l)Y.l Yl~:P:i'.7 on1)'0n nN T1Yn7 y·p N'.7 n1:inn ) 11 )m ' ' 1'1~' m 1vpn:i

                                                                                                   .p)rn Jli:ln:l 1:l11Y.:l 1\!.IN) ')JJ\J

                   '.:Iv 1)YJ D'l1Jn1ND ,m:inn '.:Iv n'l17U:)\)n ))1 11pr.:in 11p ,r.:i 11 nn '1':1 7Jpnnv Y1'Y.:l7 DNnn:i                         .6
                             .\!rnn'.7 3,000$ '.:Iv 107Y1r.:i))J ,m 11onN 11:iy ''~rtin1"101'.:lvnn1\!.IN) ,n,r.:i'.7)).Jn 7m n1Jn


                   Y1~':i7 :inpn ')\!.I 0117 1Y m1N n7J'P1 ,m 017\!.lnJ 111nNr.:i n1:inn ' ' r.:i 11 n'.7 11J11n 1))1                              .7
                                                             .mJnn 7v D')1mn 11N pmr.:i'.7'.:Im111Jn n71?y ,111Y'nJ .01'.7v11n

                  7\!.I n')l'.JU:mn 11\!.1')17 my~n Y'~n? mmn 0101!l '.:Iv 1mr.:i T7n 01p'.71 mo)'.J r.:i 11 nn nm)J                               .s
                                       .N:in Yl:l\!.l:l \!.1)111m1vpnJ mN1m 111r.:i? nvp:i .'l)l Y1'Y.l pm m'n 771) ,mJnn

                  n'm 111') ,D'll!lO mY1J\!.l 11nJ ' ' r.:i 11 nn      rvm    ,11Y.lN) 0101!l 01p? r.:i 11 n? l\!.IN' D!l\!.lr.:in n'J\!.I )))
                  l)Y.l) 11'1\!.l!lNJ n1m11n 'J)) '!l~n nm ,11Y.lN) l)Y.l Y1~':l'.7 nJ1\J mD11n m.J"P DNn 11y1'.7

                                                                                                                                      .11Y.lN)

                  pnr.:i,n'.:1 n'11!!Y ,n1Ym'.l\!.I ,vp1:ir.:in 01)0'.l 01'.::ivnn Y1~''.1J n·Dn U\!.I' ' ' r.:i 11 nn 11'.lO ,m :i'.::iv:i        .9
                  l\!.IP:l 1111' mn:i m1r.:i11 11''.l mn11 ' ' r.:i 11 nn m1pr.:i ,NJn 01'.::ivn'.:1 1J1Y .n1Jnn '.:iv n':l1'.JU)\Jn
                                                      .01'.::ivnn Yl~'.'.11\!.IY.lnJ m'N1)n ,N7'DY.:ll ,n1Jnn '.:iv n':llJl))\Jn 'll\!.IJ

                  N'.:1'.:11 ,m:n 11111'.'.l fi!l   87,ooo   '.:iv 10 '1~r.:i ,D'JY1!ln pn:i '.::inuv ,n1:inn '.:iv pnn 11J\!.lnJ .10
                  o'.:11N ,'1))1" p)J 11.:ivn'.:1 D'!lO)n n1:iYn'.:1 JYl!l r.:i 11 nn ' ' 1"~J 111~ 1'N .pnn '!lJ) m'1::innnn

                                                                                                                  .D'Y.:l' l!lOY.l npn 1J1n

                  m:inn '.:1\!.I j?).'.ln 11.:il!!nr.:i 01'.::ivnn nN Y~J'.:1 r.:i 11 n'.:1 l\!.IN'.:11'.l)ln D!l\!.IY.ln 11'J vpJnr.:i ,1mNn n'u .11

                                                                                           .H nvp:i N\!.l'lJ \!.ljJ'.llY.l) ,D'JYl!ln pn::i


                                                                    .onn' JN1'\!.l 1"W ,mmr.:in )"J 11Y.l)OnJ ll\!.1)1Y.l H nvp:i .12




                                          1 11 1)1 I 1lNlJ 'llN




f   11j77l~




              Case: 21-30454               Doc# 1            Filed: 06/18/21              Entered: 06/18/21 12:56:38                          Page 9 of 16
Date: June 17, 2021


To whom it may concern:

This is to certify that the attached translation from Hebrew and into English is an accurate
representation of the documents received by this office.


The document is designated as:
    • Letter from Uri Braun attaching decision of the District Court in Lod initiating insolvency proceedings and
       appointing Uri Braun as trustee for Addoox Media Ltd.


Alexander Danesis, Project Manager in this company, attests to the following:

“To the best of my knowledge, the aforementioned documents are a true, full and accurate translation
of the specified documents.”



_________________________________
Signature of Alexander Danesis




                                                                The Leader in Global IP Solutions
Case: 21-30454        www.morningsideIP.com
                      Doc# 1 Filed: 06/18/21            info@morningsideIP.com
                                                      Entered: 06/18/21 12:56:38           Page 10 of 16

CERT-05, 2019-Mar-21, V2
                                                        [logo]
                                     Braun Tsauder Aslan, Law Office
     11 Menahem Begin St., Ramat Gan (Rogovin Tidhar Tower), 24th floor Tel: XX-XXXXXXX Fax: 077-3181088
                       11 Menahem Begin St., Ramat Gan, Israel Tel: 972-3-7512901
                                     Email: bta.office.law@gmail.com

                                                    - Urgent –
                                                                                           May 3, 2021
Ms. Penina
Bank Hapoalim
Branch 653                                                                        Via fax: XX-XXXXXXX
Dear Sir or Madam:
                  Subject: Account number 210000 in the name of Addoox Media Ltd.

I am contacting you in the above-cited matter as follows:

         1.       On April 26, 2021 the District Court issued an order to initiate proceedings for the subject company
                  (hereinafter: “Company”), and for the appointment of Adv. Uri Braun, the undersigned, as trustee.

                  A copy of the decision dated April 26, 2021 is attached as Appendix 1 to this letter.

         2.       The undersigned is aware that the Company maintained an account with your branch, the number
                  of which is 210000.

         3.       You are hereby asked to report concerning the existing credit balance on the account and to send
                  account statements for the bank account.

         4.       The documents may be sent via email or fax.

         5.       Moreover, you are hereby asked to act in accordance with the Court’s instructions dated May 3,
                  2021, directing you to execute the following bank transfer:
                  Amount of transfer: 2,859.98 US dollars
                  Beneficiary: DoiT International Ltd.
                  Bank 22 – Citibank
                  Branch 022
                  IBAN account IL 940220010000501505013
                  Swift – CITIILIT

                  A copy of the decision dated May 3, 2021 is attached as Appendix 2 to this letter.

         6.       To dispel any doubt, in accordance with the Honorable Court’s decision, there is an
                  absolute prohibition on executing any transactions on the Company’s account without the
                  approval of the undersigned.

         7.       I would appreciate your handling this urgently.

                                                                         Sincerely yours
         [hw:] For any questions:   0506474748
                                                                         Uri Braun, Adv.
                                                                         Trustee [signature]




Case: 21-30454          Doc# 1       Filed: 06/18/21        Entered: 06/18/21 12:56:38              Page 11 of 16
                                                             [emblem]
                                                       District Court in Lod

Insolvency File 34269-03-21 Addoox Media Ltd. v.                                      April 26, 2021
Insolvency Administrator – Tel Aviv District et al.


Before the Honorable Judge Irit Weinberg-Notowitz

In the matter of:            the Insolvency and Rehabilitation Law 5778- 2018

                                                                                                        hereinafter: “Law”

In the matter of:           Addoox Media Ltd. Companies 514138056

                                                                                hereinafter: “Company or Corporation”

and in the matter of:                 1. Insolvency Administrator – Tel Aviv District
                                      2. Bank Hapoalim Ltd. Companies 520000118

                                                                                           hereinafter: “Respondent(s)”

Present:
Counsel for Applicant, Adv. Asher Engelman
Declarant – Mr. Roberto Ashkenazi
Counsel for rythemone, Adv. David Barel
Adv. for the administrator, Adv. Naama Gur Mas

                                                       Transcript

Counsel for Applicant:
I repeat the request.

Adv. Barel:
We forcefully oppose the winding up. We have not filed any objection because I only recently received the report; we
are in the processing of moving our offices, it arrived just recently. Therefore I have decided to come here today and
to request that the hearing be postponed. I received the application itself and was notified of it at the end of a work
day on Thursday. We are in the process of moving our offices and nevertheless I felt it was right to come here. We
have substantive arguments. There is a pending proceeding against the Company that is being conducted in a court
in California. The debt is not a debt of interest, etc., but rather one for certain services that were provided by virtue of
a contract. Thus the claim that is being conducted in the US. We have substantive arguments. There is no debt to
employees, as we understand it. Therefore we do not feel that from the perspective of time there is real pressure to
issue a winding up order and to help workers to be paid and therefore an extension of a few days in order to make
our arguments that such a winding up proceeding can, in our opinion, interest the proceeding in the US; there is also
a parent company that is involved. In response to the Court’s question, the claim in the US is only against the
Company. There is a parent company that is called clear pier, we have attempted to involve the parent company and
the Court there denied it, and we nevertheless intend to involve the Company. It is possible that the Company has
intangible assets such as various types of IP; they may be in the process of transferring assets.




                                                                                                [partial stamp:] Certified


                                                             1




Case: 21-30454           Doc# 1        Filed: 06/18/21           Entered: 06/18/21 12:56:38               Page 12 of 16
                                                            [emblem]
                                                      District Court in Lod

Insolvency File 34269-03-21 Addoox Media Ltd. v.                                    April 26, 2021
Insolvency Administrator – Tel Aviv District et al.


Counsel for Applicant:
The application and the decision were sent to them a few days ago and they had enough time to file an extension or
to file a response. If there were any substance to my colleague’s arguments, the last thing the company would do is
ask to appoint an official who would be likely to examine this. We are not worried about such an examination; by
virtue of a member’s responsibility directors were let go and by virtue of Section 288 an application for winding up
was filed. This was filed out of liability, and the Company has NIS 10 million in debts, NIS 1.4 million in assets, the
lion’s share of which for collection.

Counsel for Administrator:
There is no doubt that there was enough time to file an objection and to file a detailed objection with grounds and
supported by an affidavit, certainly within the time. After hearing the arguments and grounds of the opponent, I think
that the appointment of an official would be of benefit to the arguments of the opponent and therefore I agree,
especially since the balance of the assets, if any, is small as compared to the Company’s debts and I agree to the
application and I ask that Adv. Shai Fiada, Adv. Eran Kaufman or Adv. Uri Braun be appointed.

Adv. Barel:
After hearing the Court’s position, that if the motion for an extension of the time is granted it should be conditioned on
the obligation to pay costs and that the winding up proceeding may provide a response to our argument, while
preserving all the rights, I accept the position and withdraw the opposition.



                                           Order to Initiate Proceedings

Pursuant to the application that was filed with this Court, after having been persuaded that the application was
properly served and publicized and a confirmation from the Administrator was presented to me concerning the receipt
of a copy of the application as stated in Regulation 26 of the Insolvency and Rehabilitation Regulations 5779- 2019
(hereinafter: “Regulations”); after it was proven to my satisfaction that the Corporation became insolvent and after no
objection was filed to the application, I hereby order the initiation of insolvency proceedings with respect to the
Corporation pursuant to the Insolvency and Rehabilitation Law 5778-2018 (hereinafter: “Law”) as follows:

1.       After having found that there is no reasonable prospect for the rehabilitation of the Corporation, I hereby
         order the winding up of the Corporation;

2.       Adv. Uri Braun is appointed as trustee for the Corporation.
         The trustee will deposit a personal bond in the amount of NIS 100,000.

3.       The trustee’s authorities are as set forth in Sec. 41-56 of the Law.




                                                                                              [partial stamp:] Certified




                                                            2




Case: 21-30454          Doc# 1        Filed: 06/18/21           Entered: 06/18/21 12:56:38              Page 13 of 16
At the District Court                                                      Insolvency File 34269/03/21
Central

In the matter of: the Insolvency and Rehabilitation Law 5778 – 2018                  (hereinafter: “Law”)

and in the matter of:      Addoox Media Ltd. Private Company 514138056
                           represented by Adv. Asher Engelman and/or Simon Keidar
                           Law Office of Goldfarb Seligman
                           Yigal Alon Street 98, Tel Aviv
                           Tel: XX-XXXXXXX; Fax: XX-XXXXXXX
                                                            [stamp:] 21 Iyar 5771, May 3, 2021 Decision
                                                                     Motion 4 in Case 34269-03-21
                                                                     Judge Irit Weinberg- Notowitz
                                                                     In light of the grounds for the motion
                                                                     and the position of the administrator, granted

                                                                              *** signed digitally***
                           Uri Braun, Adv. – Trustee for the Company
                           represented by Uri Braun and/or Adv. Yael Tsauder-Aslan
                           and/or Ohad Alterman and/or Eliran Fuchs
                           from the Law Offices of Braun, Tsauder Aslan
                           Menahem Begin Street 11, Ramat Gan
                           Tel: XX-XXXXXXX; Fax: 077-3181088

and in the matter of:      the administrator for the insolvency and rehabilitation proceedings
                           the Official Receiver – Tel Aviv District
                           Hashelosha St. 2, Tel Aviv                               (hereinafter: “Administrator”)


                                         Urgent Motion for Instructions
                                     with the Consent of the Administrator

The Honorable Court is asked to approve that the undersigned may pay the company Google the sum of $3,000 (US
dollars) for the purpose of keeping the Company’s source code which is stored in the cloud.

Moreover, the Honorable Court is asked to approve that the undersigned execute the payment from the Company’s
bank account, which is maintained at Bank Hapoalim, pending the opening of a special purpose liquidation account to
be maintained by the undersigned.

These are the grounds for the motion:

1.      On April 26, 2021, the undersigned was appointed as the trustee for the Company. It should be noted that
        the undersigned received the appointment order yesterday evening.

2.      This company is engaged in advertising on the internet, and it developed unique technology for this purpose.

3.      Immediately upon receipt of the appointment order, initial examinations were made by the undersigned in all
        matters pertaining to the present case, and in particular anything connected to urgent issues that are
        pending.

4.      Obviously, over the course of the next few days, a number of meetings will be held in this case, and the
        undersigned will receive a great deal more information concerning the Company and the actions required in
        the present case – and all that stated will be detailed in a report to be filed by the undersigned with the
        Honorable Court.
                                                                                                  [partial stamp:] Certified
5.      From initial examinations carried out by the undersigned it appears that the anticipated revenues in the
        present case could come from two sources

                 a.        collection of customer’s debts

                 b.        sale of the Company’s technology (source code).




Case: 21-30454          Doc# 1       Filed: 06/18/21          Entered: 06/18/21 12:56:38                Page 14 of 16
                                                         2

                        In this connection it should be noted that the Company’s CEO was not able to estimate
               the prospects for executing such a sale and this is natural for a start-up company.

6.    In accordance with the information that was received by the undersigned, the source code and all of the
      Company’s technology are stored in the cloud belonging to the worldwide company Google, with the
      monthly payment for this storage being set at the sum of $3000 monthly.

7.    It has also become clear to the undersigned that the Company has been in arrears with this payment and
      that it received an extension to next Monday for executing the payment. In the absence thereof, Google may
      delete the Company’s data.

8.    It is the intention of the undersigned to attempt to promote a quick procedure of publicizing an invitation to
      bid on the purchase of the Company’s technology, including the preparation of an information file, etc. A
      motion for instructions in connection therewith will be filed next week.

      Should the Court give its approval for the undersigned to promote such publicity, the undersigned assumes
      that within a few weeks it will be possible to know whether it will be feasible to execute such a sale, and
      what the prospects are with respect to the possible consideration for said sale.

9.    At this stage, the undersigned believes that it is necessary to execute the payment in the sum sought
      because, in its absence, the Company’s technology may be deleted. Before the next payment, the
      undersigned hopes that he will have a clearer picture with regard to the value of the Company’s technology,
      and in any case, whether it is worthwhile to continue making the payment.

10.   The Company’s bank account, which is maintained at Bank Hapoalim, has a credit balance in the amount of
      NIS 87,000, and with no obligation toward the bank. There is no need to note that the undersigned is
      working to transfer the funds to a special purpose bank account, but that will take a few days.

11.   In light of that stated, the Honorable Court is asked to grant approval for the undersigned to execute the
      payment from the Company’s bank account at Bank Hapoalim, as requested at the beginning of this motion.

12.   This motion is filed with the consent of counsel for the Administrator, Adv. Shirel Yerucham.


                                                                        Signed electronically

                                                                        Uri Braun, Adv.

                                                                        Trustee for the Company



                                                                                                [partial stamp:] Certified




Case: 21-30454       Doc# 1       Filed: 06/18/21            Entered: 06/18/21 12:56:38               Page 15 of 16
  1    ROBERT E. FREITAS (SBN 80948)
       rfreitas@fawlaw.com
  2    KAYLA A. ODOM (SBN 301467)
       kodom@fawlaw.com
  3    FREITAS & WEINBERG LLP
       303 Twin Dolphin Drive, Suite 600
  4    Redwood Shores, California 94065
       Telephone:    (650) 593-6300
  5    Facsimile:    (650) 593-6301

  6    Attorneys for Foreign Representative
       of Addoox Media Ltd.
  7

  8                              UNITED STATES BANKRUPTCY COURT
  9                              NORTHERN DISTRICT OF CALIFORNIA
 10

 11    IN RE:                                           Case No. __________

 12    ADDOOX MEDIA LTD.                                Chapter 15

 13             Debtor in a Foreign Proceeding.         CORPORATE OWNERSHIP STATEMENT
                                                        PURSUANT TO FED. R. BANKR. P. 7007.1
 14

 15

 16
             Pursuant to Rule 7007.1 of the Federal Rules of Bankruptcy Procedure, Uri Braun,
 17
      Foreign Representative of debtor Addoox Media LTD, hereby identifies:
 18
                      Solavid Inc.
 19
             There are no other corporations that directly or indirectly own 10% or more of any class
 20
      of Addoox Media LTD’s equity interests.
 21
       Dated: June 18, 2021                                        ROBERT E. FREITAS
 22                                                                 KAYLA A. ODOM
                                                                FREITAS & WEINBERG LLP
 23

 24                                                                    /s/Kayla A. Odom
                                                                          Kayla A. Odom
 25
                                                                     Attorneys for Uri Braun,
 26                                                              Foreign Representative of Debtor
                                                                       Addoox Media Ltd.
 27

 28


Case: 21-30454      Doc# 1    Filed: 06/18/21     Entered: 06/18/21 12:56:38   PageO16
                                                                           CORPORATE    of 16STATEMENT
                                                                                     WNERSHIP
